NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



XAVIER WILLIAMS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-4302
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 10, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; William H. Burgess, III,
Judge.

Xavier Williams, pro se.


PER CURIAM.

             Affirmed.




SILBERMAN, KELLY, and SLEET, JJ., Concur.